Case 4:20-cv-00142-RWS-KPJ Document 88 Filed 12/11/20 Page 1 of 2 PageID #: 544




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

   CRAIG CUNNINGHAM,                                  §
                                                      §
           Plaintiff,
                                                      §
                                                      §
   v.
                                                      §       Civil Action No. 4:20-cv-142-RWS-KPJ
                                                      §
   USA AUTO PROTECTION, LLC, et al.,
                                                      §
                                                      §
           Defendants.
                                                      §

                                                ORDER

        Plaintiff Craig Cunningham (“Plaintiff”) filed a Motion for Sanctions against Defendant

 USA Auto Protection, LLC (“USA Auto”), arguing USA Auto’s Counterclaims (Docket No. 34)

 were filed “for an improper purpose, to harass the Plaintiff, cause a delay in the case, and to

 increase the costs of litigation” (Docket No. 48.) The Court previously referred this matter to the

 United States Magistrate Judge pursuant to 28 U.S.C. § 636 and the Amended Order for

 the Adoption of Local Rules for the Assignment of Duties to the United States Magistrate Judge.

 The Magistrate         Judge   issued   a   Report   and   Recommendation    (Docket    No.   84),

 recommending the motion be denied because Plaintiff failed to show USA Auto’s

 Counterclaims violated Federal Rule of Civil Procedure 11.

        Because no objections to the Magistrate Judge’s Report have been filed, neither party is

 entitled to de novo review by the District Judge of those findings, conclusions and

 recommendations, and except upon grounds of plain error, they are barred from appellate review

 of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

 Court. Douglass v. United Services Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections
Case 4:20-cv-00142-RWS-KPJ Document 88 Filed 12/11/20 Page 2 of 2 PageID #: 545




 from ten to fourteen days). Nonetheless, the Court has reviewed the Motion and the Magistrate
     .
 Judge’s Report and agrees with the Report. See United States v. Raddatz, 447 U.S. 667, 683 (1980)

 (“[T]he statute permits the district court to give to the magistrate’s proposed findings of fact and

 recommendations ‘such weight as [their] merit commands and the sound discretion of the judge

 warrants.’”) (quoting Mathews v. Weber, 423 U.S. 261, 275 (1976)). Accordingly, it is hereby

        ORDERED that the Magistrate Judge’s report and recommendation (Docket No.

 84) is ADOPTED as the opinion of this Court. Plaintiff’s Motion for Sanctions (Docket

 No. 48) is DENIED.

         So ORDERED and SIGNED this 11th day of December, 2020.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
